Citation Nr: 1811853	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for right ankle condition. 

3.  Entitlement to service connection for degenerative disc disease, lumbar spine, claimed as residuals of low back injury.  

4.  Entitlement to service connection for osteoarthritis, right knee. 

5.  Entitlement to service connection for osteoarthritis, left knee.

6.  Entitlement to a rating in excess of 10 percent for a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Board videoconference hearing before the undersigned Veterans Law Judge was held in November 2017.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for right ankle condition; degenerative disc disease, lumbar spine, claimed as residuals of low back injury; osteoarthritis, right knee; osteoarthritis, left knee; and a rating in excess of 10 percent for a left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in October 2012. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

III.  Factual Background 

The Veteran's April 1990 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 10 at 3000 Hertz, and 5 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 5 at 3000 Hertz, and 0 at 4000 Hertz.  

On an April 1990 enlistment, Report of Medical History, the Veteran denied any hearing loss.  

On a June 1990 Reference Audiogram, audiogram testing revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 10 at 3000 Hertz, and 0 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 10 at 3000 Hertz, and 10 at 4000 Hertz.  

The Veteran's August 1992 medical examination, revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 15 at 3000 Hertz, and 20 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 10 at 3000 Hertz, and 10 at 4000 Hertz.  

On an August 1992 Report of Medical History, the Veteran denied any hearing loss.  
At an October 2012 VA Hearing Loss examination, the Veteran reported that he served in the Army for three years in Air Defense.  The Veteran indicated that he was around Gatling guns, diesel engines, and small arms during his time in service.  The Veteran noted that there was a family history of hearing loss.  The Veteran reported that his post-service employment included landscaping and computer repair.  The Veteran noted that he used hearing protection while he did wood working.  

Audiogram revealed pure tone thresholds, in decibels, as follows: 15 at 500 Hertz, 15 at 1000 Hertz, 15 at 2000 Hertz, 40 at 3000 Hertz, and 40 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 20 at 500 Hertz, 15 at 1000 Hertz, 20 at 2000 Hertz, 35 at 3000 Hertz, and 50 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or a result of an event in military service as both the Veteran's induction and separation examinations indicated normal hearing in both ears.  

At an October 2014 Auburn University Speech and Hearing Clinic (AUSHC) Report of Audiology Evaluation, the Veteran reported difficulty in understanding low frequencies, such as male voices and difficulty understanding when watching tv and having a conversation at the same time.  The Veteran indicated the use of hearing aids.  The Veteran noted that he was exposed to loud noise while in service.  The Veteran indicated that during service he worked as a driver with a 20 mm Gatling gun attached to his vehicle.  The Veteran reported that he was exposed to excessive noise from the constantly running engines.  The Veteran indicated that he used hearing protection in service but he noted that it was probably not enough protection.  The Veteran noted that his post-service employment included landscaping where he always wore hearing protection.  The Veteran also indicated shooting high power rifles recreationally and that he always used hearing protection.  

Audiogram revealed pure tone thresholds, in decibels, as follows: 30 at 1000 Hertz, 25 at 2000 Hertz, 40 at 3000 Hertz, and 45 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 15 at 1000 Hertz, 25 at 2000 Hertz, 35 at 3000 Hertz, and 50 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss with a degree of severity ranging from within normal limits to moderate, bilaterally.  

The examiner opined that the Veteran's hearing loss was as likely as not caused by or a result of an event in military service.  The examiner noted that the "average, otherwise healthy, person will essentially have normal hearing sensitivity at least to age 60 years if his or her unprotected ears are not exposed to high noise levels."  The examiner indicated that in a 2003 American Academy of Audiology Position Statement: Preventing Noise Induced Hearing Loss, the American Academy of Audiology reported that "[a]ging alone should not prevent the average person from enjoying normal hearing throughout all or most of his or her working career.  Unfortuntately, this is not the case for those who are occupationally exposed to high noise levels."  The examiner then noted that OSHA reported that age related hearing loss thresholds for an adult white male over the age of 40 years greater than the amounts reported as 22 at 500 Hertz, 24 at 1000 Hertz, 15 at 2000 Hertz, 27 4000 Hertz in the right ear and 17 at 500 Hertz, 9 at 1000 Hertz, 15 at 2000 Hertz, 32 at 4000 Hertz in the left ear, may be attributed to factors other than his age.  The examiner indicated that since the Veteran used hearing protection during noisy activities post-service, there were no other situations that would have predisposed him to hearing loss other than his military service.  

At a November 2017 Board Hearing, the Veteran reported that he was exposed to loud noise during his active military duty as a driver in the Army.  The Veteran indicated that during his time as a driver, he sat next to a 20 millimeter Gatling gun.  The Veteran noted that he used hearing protection in service but that it was totally inadequate.  The Veteran indicated that his post-service career consisted of working in landscaping and that he always used hearing protection.  The Veteran noted that he did shoot high power rifles for target practice but he only shot the rifles once or twice a year.  The Veteran indicated that he was an NRA instructor and that in this capacity he taught other people about gun safety and about hearing protection.  

IV.  Analysis 

The Veteran asserts that he has bilateral hearing loss and that it is related to exposure to loud noise (acoustic trauma) during service.  Specifically, he reports that he was exposed to loud noise in the form of weapons and engines.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a Vulcan crewmember and that he received the Sharpshooter Badge (Rifle M-16).  Research conducted by the Board shows that the Vulcan is a large air defense artillery system, which includes large arms weaponry capable of causing significant acoustic trauma.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.

The evidence also shows that the Veteran currently has bilateral hearing loss by VA standards as indicated by the October 2012 VA examination report.  38 C.F.R. §  3.385.  

Regarding a potential nexus between the acoustic trauma and the current hearing loss, the October 2012 VA examiner found that the Veteran's bilateral hearing loss was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The rationale for the opinion was that the Veteran had normal hearing on his entrance and exit audio examinations.  

However, the Board finds that service connection for bilateral hearing loss is warranted.  With regard to the October 2012 VA examiner's opinion that the Veteran's hearing loss is not related to his service, the Board notes that the VA examiner failed to discuss the probative value of the Veteran's statements or testimony regarding his reported ongoing symptoms since his service.  In this regard, the Veteran's claimed exposure to acoustic trauma during service has been conceded as being consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C. § 1154 (b) (2012).  
Notably, in a November 2012 rating decision, the RO granted service connection for tinnitus based on in-service noise exposure.  

Additionally, the private audiologist in the October 2014 AUSHC Report of Audiology Evaluation diagnosed the Veteran with bilateral hearing loss and the audiologist opined that the Veteran's hearing loss was as likely as not caused by or a result of noise exposure during military service.  The audiologist reported that the "average, otherwise healthy, person will essentially have normal hearing sensitivity at least to age 60 years if his or her unprotected ears are not exposed to high noise levels."  The examiner indicated that in a 2003 American Academy of Audiology Position Statement: Preventing Noise Induced Hearing Loss, the American Academy of Audiology reported that "[a]ging alone should not prevent the average person from enjoying normal hearing throughout all or most of his or her working career.  Unfortuntately, this is not the case for those who are occupationally exposed to high noise levels."  The examiner then noted that OSHA reported that age related hearing loss thresholds for an adult white male over the age of 40 years greater than the amounts reported as; 22 at 500 Hertz, 24 at 1000 Hertz, 15 at 2000 Hertz, 27 4000 Hertz in the right ear and 17 at 500 Hertz, 9 at 1000 Hertz, 15 at 2000 Hertz, 32 at 4000 Hertz in the left ear, may be attributed to factors other than his age.  The examiner indicated that since the Veteran used hearing protection during noisy activities post-service, there were no other situations that would have predisposed him to hearing loss other than his military service.  

The Board finds that the October 2014 private audiologist opinion is adequate because the examiner thoroughly discussed the pertinent evidence in the claims file and other relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss was caused by his service, and that affording the Veteran the benefit of the doubt, that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. 38 U .S.C. § 1507; 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is necessary.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board will discuss each reason for remand separately below.

i)  Right Ankle

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed right ankle disorder.  The Veteran asserts that his right ankle disorder is related to service and that he began experiencing right ankle pain in service.  The service treatment records show that the Veteran reported for a follow-up for his chronic left ankle pain in August 1992.  The August 1992 service treatment record also reports that a bone scan revealed that there was an "uptick" on the right ankle and the left ankle was unremarkable.  During his November 2017 Board hearing, the Veteran specifically attributed his right ankle pain to his time in service when he fell carrying an 85 pound ruck sack plus weapons and then another solider behind him fell on top of him.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current right ankle disability is related to active service.

ii)  Degenerative Disc Disease, Lumbar Spine

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed degenerative disc disease, lumbar spine, claimed as residuals of low back injury disorder.  The Veteran asserts that his back disorder is related to service and that he began experiencing back pain in service.  During his November 2017 Board hearing, the Veteran specifically attributed his degenerative disc disease, lumbar spine, claimed as residuals of low back injury disorder to his time in service when he fell out of a five ton truck in approximately 1990 in Korea.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The post-service evidence includes a July 2012 letter from Dr. J. M. R. reporting that he had been treating the Veteran since December 2004 and that a February 2012 MRI of the Veteran's lumbar spine revealed posterior disk herniation at L5-S1 with facet arthropathy without nerve impingement.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current degenerative disc disease, lumbar spine, claimed as residuals of low back injury disorder disability is related to active service.

iii)  Osteoarthritis, Bilateral Knees 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed bilateral knee disorders.  Regarding the right knee, the Veteran asserts that his right knee disorder is related to service and that he began experiencing right knee pain in service.  During his November 2017 Board hearing, the Veteran specifically attributed his right knee disorder to his time in service when he was stationed at Fort Carson, Colorado.  The Veteran reported that during his time in service, he was in and out of trucks and it caused wear on his knees.  

Regarding his left knee, the Veteran asserts that his left knee disorder is related to service and that he began experiencing left knee pain in service.  The service treatment records show that in April 1992 the Veteran fell and struck his left knee, that he complained of pain and discomfort, and that he was diagnosed with a knee contusion.  During his November 2017 Board hearing, the Veteran specifically attributed his left knee disorder to his time in service when he fell after his ankle gave out.  The post-service evidence includes a July 2012 letter from Dr. J. M. R. reporting that he had been treating the Veteran since December 2004 and that February 2012 x-ray images of the Veteran's knees revealed degenerative changes.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, an examination should be conducted.  The Board finds that an examination is necessary to ascertain whether the current bilateral knee disability is related to active service.

iv)  Increased Rating, Left ankle 

The Veteran was afforded a new VA examination for his left ankle sprain in April 2016 following his reports of increased symptomology.  Since the examination, however, the Court has found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59 (2017).  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2017).  As a result, VA examinations must test range of motion studies in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The April 2016 VA examination report does not comply with Correia, because it satisfies some but not all of the noted requirements.  The Veteran must be afforded a new VA shoulder examination that complies with Correia and includes all of the necessary information as set forth in § 4.59.


Accordingly, the case is REMANDED for the following action:
1.  Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2.  Schedule the Veteran for a VA examination by an appropriate examiner for an opinion concerning the nature and etiology of any right ankle disorder.  A clinical examination with all indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner and such should be noted in the report.  A detailed history should be obtained from the Veteran and considered by the examiner.  The examiner should provide the following opinion: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle disorder is etiologically related to active service?  

The supporting rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination by an appropriate examiner for an opinion concerning the nature and etiology of any degenerative disc disease, lumbar spine, claimed as residuals of low back injury disorder.  A clinical examination with all indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner and such should be noted in the report.  A detailed history should be obtained from the Veteran and considered by the examiner.  The examiner should provide the following opinion: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed degenerative disc disease, lumbar spine, claimed as residuals of low back injury disorder is etiologically related to active service?  

The supporting rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for a VA examination by an appropriate examiner for an opinion concerning the nature and etiology of any bilateral knee disorder.  A clinical examination with all indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner and such should be noted in the report.  A detailed history should be obtained from the Veteran and considered by the examiner.  The examiner should provide the following opinion: 

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral knee disorder is etiologically related to active service?  

The supporting rationale for all opinions expressed must be provided.  

5.  Schedule the Veteran for a VA examination to address the current severity of his left ankle.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

(a)  The report should discuss the examiner's objective evaluation for any weakened movement, excess fatigability with use, incoordination, and painful motion.

(b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

(c)  To comply with Correia, testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation.

(d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

6.  Following completion of the above, adjudicate the claim on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




